People v Madore (2017 NY Slip Op 04083)





People v Madore


2017 NY Slip Op 04083


Decided on May 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2017

Friedman, J.P., Moskowitz, Feinman, Gische, Kahn, JJ.


4084 2679/13

[*1]The People of the State of New York, Respondent, 
vMaverick Madore, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Kerry S. Jamieson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Stephen J. Kress of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Robert Stolz, J.), rendered August 20, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: MAY 23, 2017
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.